Opinion by
Walker. J.
A petition was presented by the plaintiff in the above case, under the .provisions of the act of 31 March, 1864, (P. L. 162,) conferring upon the courts of quarter sessions the authority, by writ of mandamus, to direct the proper officers of a district or township, to collect by special taxation, an amount sufficient to pay its indebtedness, when it is shown to the court that the debts due by any district or township exceed the amount the supervisors or overseers may collect in any year by taxation, as at present regulated.
A number of creditors of the borough, including the plaintiff, have signed -the petition, which sets forth that they have judgments and orders against said borough, and that the current yearly expenses require all the money now raised by taxation, and pray the court to levy a special tax for the payment of their judgments.
Jno. W. Bickel, Esq., for petitioners; Hon. E. O. Parry, contra.
The prayer of this petition is resisted by the borough, and a motion to quash made, for the following reasons :
1. That boroughs are not included in the words of the act, and consequently there is no authority vested in the courts to order a special tax for boroughs.
2. That the petition is in the common pleas — it should be to the •quarter sessions, and therefore cannot be entertained.
The first objection, we think, is well taken. The act does not mention “boroughs,'1’ and the words, by construction, will not apply to them.
Districts and townships are spoken of, and mftervisors and overseers are •designated as the proper officers vested with authority to collect the taxes.
If the legislature intended to extend the provisions of the act to “bor■oughs,'' they would have said so, or they would have referred to members of borough council,-when speaking of supervisors and overseers.
It is unnecessary to pass upon the second objection, to determine whether it can be amended, or certified into the quarter sessions, for it is therefore immaterial.
Rule made absolute.